NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-4665
                                      ____________

                                 CLAUDIA WINWARD,
                                              Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                                 ____________

                       On Appeal from United States District Court
                                for the District of Delaware
                               (D. DE. No. 1-09-cv-00034)
                       District Judge: Honorable Sue L. Robinson
                                       ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 15, 2015

              Before: FISHER, CHAGARES and JORDAN, Circuit Judges

                               (Filed: November 10, 2015)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
FISHER, Circuit Judge

                Claudia Winward appeals the District Court’s grant of summary judgment

in favor of the Commissioner of Social Security affirming the Commissioner’s denial of

Winward’s disability benefits. We will affirm.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of the case. Therefore, we will set forth only those facts that are necessary to

our analysis.

       In April 2006, Winward applied for Social Security Disability Insurance Benefits

for the period of July 1, 2000, through March 31, 2003 (hereinafter “relevant time

period”). Winward claimed that she suffered from depression and anxiety that limited her

ability to work. Winward’s application was denied, so she requested a hearing before an

administrative law judge (“ALJ”).

          In order to determine whether Winward was disabled, the ALJ employed the

Social Security Administration’s five-part test.1 Pertinent to this appeal, the ALJ


       1
           20 C.F.R. § 404.1520(a)(4)(i)-(v). The five-step process requires the ALJ to
review:

              (1) the claimant’s current work activity; (2) the medical severity and
       duration of the claimant’s impairments; (3) whether the claimant’s impairments
       meet or equal the requirements of an impairment listed in the regulations; (4)
       whether the claimant has the residual functional capacity to return to past relevant
       work; and (5) if the claimant cannot return to past relevant work, whether he or
       she can make an adjustment to other work in the national economy.

                                               2
considered: treatment notes from the relevant time period from Dr. Zorach, Winward’s

treating physician; a check-the-box questionnaire completed by Dr. Zorach in 2007—four

years after the relevant time period ended; Winward’s own statements regarding her

condition; and the opinions of two physicians, Dr. Simon and Dr. Abashidze, based on

examinations conducted in 2009. The ALJ also employed a hypothetical question

directed to a vocational expert in order to determine whether Winward had the residual

functional capacity to perform jobs that exist in the national economy.

       Following the hearing, the ALJ found that Winward (1) is not currently engaged in

substantial gainful activity; (2) has severe impairments due to depression; (3) does not

have a medical impairment that meets or is the medical equivalent of the listed

impairments; (4) does not have the residual functional capacity to perform past relevant

work; and (5) has the residual functional capacity to perform sedentary to light work in

jobs that exist in significant numbers in the national economy. Thus, because she failed

the final step, the ALJ concluded that Winward was not disabled and denied her

application. Winward requested review of the ALJ’s decision, which the Appeals Council

denied, making it the Commissioner’s final decision.




        Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d Cir. 2010) (internal quotation
marks omitted). The claimaint bears the burden of proof at steps one through four; at step
five, the burden shifts to the Commissioner. Id.

                                             3
       Winward sought review in the District Court, which granted the Commissioner’s

motion for summary judgment, holding that the ALJ’s findings were supported by

substantial evidence. Winward timely appealed.

                                            II.

       The District Court had jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). We

have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over the

Commissioner’s legal conclusions and review the Commissioner’s factual findings for

substantial evidence, which is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.”2 In reviewing the evidence, we may not weigh the

evidence or substitute our own view for that of the Commissioner.3

                                           III.

       Winward presents two arguments on appeal: (1) the ALJ did not afford the proper

weight to her treating physician’s opinion; and (2) the ALJ’s hypothetical question to the

vocational expert did not reflect all of Winward’s impairments.

                                            1.

       Winward first contends that the ALJ’s decision is not supported by substantial

evidence because the ALJ improperly weighed the opinions of Winward’s physicians.

Specifically, she argues that the ALJ should have afforded controlling weight to her


       2
         Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011) (quoting
Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003)).
       3
         Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).

                                            4
treating physician, Dr. Zorach, and no weight to Dr. Simon, who observed Winward in

2009.

         Where a treating physician’s opinion is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the record],” it will be given “controlling weight.”4 When

presented with conflicting evidence, the ALJ “may choose whom to credit but ‘cannot

reject evidence for no reason or for the wrong reason.’”5 An ALJ “may afford a treating

physician’s opinion more or less weight depending upon the extent to which supporting

explanations are provided.”6

         The ALJ did not give controlling weight to Dr. Zorach’s opinion, as expressed in

the questionnaire, because it was “not well supported by medical signs and laboratory

findings and [was] inconsistent with his detailed treatment records.”7 As the ALJ

explained, Dr. Zorach’s questionnaire conflicts, not only with the opinions of other

experts, but also with his own opinion as expressed in his treatment notes from the

relevant time period. These notes documented that Winward “performed some household

chores and was working part-time as a floral designer and planning to start her own



         4
             20 C.F.R. § 404.1527(c)(2); Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir.
2001).
         5
        Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (quoting Mason v. Shalala,
994 F.2d 1058, 1066 (3d Cir. 1993)).
      6
        Id.
      7
        App. at 12.

                                                5
business.”8 Dr. Zorach’s notes also reported that she experienced mild to moderate

restrictions with respect to activities of daily living and her concentration, persistence,

and pace and that Winward’s condition was improving, as her depression and anxiety

lessened with treatment.

       In addition to Dr. Zorach’s notes from the relevant time period, Dr. Zorach’s

questionnaire was also inconsistent with the evidence in the record. The ALJ considered

the opinion of Dr. Simon, who personally examined Winward, and Winward’s own

statements regarding her abilities. Dr. Simon opined that Winward was “capable of

managing benefits, making decisions, adapting to different circumstances … as well as

exercising judgment, insight, and common sense.”9 These conclusions were based, in

part, on Winward’s own statements to Dr. Simon that she was able to perform chores,

cook, and maintain relationships with others. Because Dr. Zorach’s questionnaire

conflicts with Winward’s own statements, Dr. Simon’s conclusions, and Dr. Zorach’s

treatment notes from the relevant time period, the ALJ was not required to give it

controlling weight. The ALJ reasonably relied on the medical evidence in the record as a

whole to determine that Winward was not disabled. Therefore, we conclude that the ALJ

did not err in concluding that Dr. Zorach’s questionnaire is not entitled to controlling

weight.

                                              2.

       8
           App. at 9.
       9
           App. at 12.

                                              6
       Winward next argues that the ALJ’s hypothetical question to the vocational expert

did not sufficiently include all of Winward’s limitations. The vocational expert’s answer

to the hypothetical question provided a partial basis for the ALJ’s determination that

Winward had the residual functional capacity to perform a range of sedentary to light

unskilled work for which there were a significant number of jobs in the national

economy.

       “[A] vocational expert or specialist may offer expert opinion testimony in

response to a hypothetical question about whether a person with the physical and mental

limitations imposed by the claimant’s medical impairment(s) can meet the demands of

the claimant’s previous work.”10 The ALJ must accurately convey to the vocational

expert all of the claimant’s established limitations, but “[w]e do not require an ALJ to

submit to the vocational expert every impairment alleged by a claimant.”11 Rather, the

ALJ must convey only those impairments that are “medically established.” 12 A

hypothetical question that encompasses every credible limitation established by the

record may be relied upon as substantial evidence supporting the ALJ’s conclusion that

an individual is not disabled.13

       Although Winward claims that the hypothetical question omitted limitations in her

social functioning and her ability to maintain a routine work schedule, those limitations

       10
          20 C.F.R. § 404.1560(b)(2).
       11
          Rutherford, 399 F.3d at 554 (emphasis in original).
       12
          Smith, 631 F.3d at 634 (quoting Rutherford, 399 F.3d at 554).
       13
          Plummer, 186 F.3d at 431.

                                             7
were not supported by the record. They were found only in Dr. Zorach’s questionnaire

opinion, and as explained above, the ALJ did not afford controlling weight to his opinion

as stated in the questionnaire because it conflicted with his own treatment notes and the

medical record as a whole. Because the limitations that Winward alleges should have

been included in the hypothetical question were not “medically established,” the ALJ was

not required to include them in the hypothetical question. And because the hypothetical

question set forth every credible limitation established by the record, it can be relied upon

as substantial evidence supporting the ALJ’s conclusion that Winward is not disabled.

       We therefore conclude that substantial evidence supports the ALJ’s findings and

that the ALJ’s hypothetical to the vocational expert conveyed all of Winward’s medically

established limitations.

                                            IV.

       For the foregoing reasons, we will affirm the order of the District Court.




                                              8